Exhibit 10.16

 

Esurance Holdings, Inc.

Performance Unit Plan

2010-2012

 

The Purpose of the Plan:

 

1.              The Purpose of the Plan: is to advance the interest of Esurance
Holdings, Inc. (the “Company”) and its owners by providing incentives to service
providers and by providing for a reasonable sharing of the financial performance
of the enterprise between owners and service providers.

 

2.              Summary:  From time to time, the Board of Directors of the
Company (the “Board”) may grant to executives of, or consultants to, the Company
or its subsidiaries (each, a “Participant”) a number of units (“Performance
Units”) whose ultimate payment value (the “Award Value”) is determined in
relation to the economic performance of the Esurance Segment over specified
periods of time (each such period, an “Award Period”) as set forth in this
Plan.  Performance Units granted for any Award Period ending prior to December
31, 2012 will have an initial financial value of $1,000 which value will
increase or decrease based upon periodic Net EROC (such value, as increased or
decreased over time, the “Financial Value”).  At the end of each Award Period,
the Board will determine (i) the final Financial Value of each Performance Unit
based upon annual Net EROC over such Award Period, and (ii) the Economic
Combined Ratio for such Award Period.  If the Economic Combined Ratio is less
than or equal to 102% for such Award Period, the Board in its sole discretion
will assign a multiplier percentage from 0% to 100% (the “Harvest Percentage”)
for such Award Period taking into account the growth in direct written premium
and gross Economic Value Added over the Award Period relative to the Company’s
plan for such period.  If the Economic Combined Ratio is greater than 102%, then
the Harvest Percentage will be 0%.  The Award Value of the matured Performance
Units for an Award Period shall be equal to the product of (x) the number of
Performance Units in the applicable Grant, (y) the Financial Value of a
Performance Unit for the Award Period, and (z) the applicable Harvest
Percentage, all as finally determined by the Board.  Following such
determinations, either a cash payment will be made to the Participant equal to
the Award Value of the Performance Units (subject to applicable tax withholding)
or, if the Participant shall have so elected under terms permitted by the
Company, a credit of all or a portion of such amount will be made to a deferred
compensation plan maintained by the Company.

 

3.              Administration:  The Plan shall be administered by the Board, or
by persons or committees designated by the Board from time to time to whom the
Board may delegate any of its rights, powers or authorities under this Plan. 
The Board shall have the authority to select the Participants, to determine the
size and terms of the Grants, to modify the terms of any Grant, to determine the
time when grants will be made, to determine the Award Periods applicable to a
Grant, to determine the Harvest Percentages applicable to a Grant, to determine
the terms of a Participant’s Grant (which need not be identical or uniform), to
establish economic performance thresholds, targets or goals to be attained
during the Award Periods (“Performance Goals”), to certify whether such
Performance Goals were attained and to make such other determinations that are
not prohibited by this Plan.  The Board is authorized to interpret the Plan to
establish, amend and rescind any rules and regulations relating to the Plan and
to make any other determinations that it deems necessary or desirable.  Any
decision of the Board in the interpretation and administration of the Plan shall
lie within its sole and absolute discretion and shall be final conclusive and
binding on all parties concerned.  Determinations made by the Board under the
plan need not be uniform and may be made selectively among Participants
regardless of whether such Participants are similarly situated. The Company
shall have the right to deduct from any payment made under the Plan any taxes
required by law to be withheld with respect to such payment.

 

4.              Eligibility and Participation:  The Board shall select the
Participants from among the executives and consultants who are in a position to
have a material impact on the financial results of the Company.  The designation
of the Participants may be made individually or by groups or classifications of
executives or consultants, as the Board deems appropriate.  No executive or
consultant shall have any right to be designated as a Participant and the
designation of an executive or consultant as a Participant shall not obligate
the Board to continue such executive or consultant as a Participant in
subsequent Award Periods.

 

--------------------------------------------------------------------------------


 

5.             Grants:

 

(a)           Grant:  Each Grant shall specify at least (i) the number of
Performance Units granted, (ii) the Award Period, (iii) the Performance Goals to
be attained within the Award Period, and (iv) the method for determining the
Award Value of Performance Units based upon the attainment of such Performance
Goals.

 

(b)           Performance Measures:  The performance measures and the method for
determining the Award Value of Performance Units for any Grant shall be as
determined by the Board and as stated in the Grant, which determinations shall
be final, binding and not subject to challenge by Participants.

 

(c)           Payment:  As soon as practicable after the end of an Award Period,
the Board shall with respect to all Grants relating to such Award Period (i)
determine whether and the extent to which the applicable Performance Goals have
been attained, (ii) determine the Harvest Percentage for such Award Period, and
(iii) ascertain the Financial Value of a Performance Unit.  Unless otherwise
determined by the Board or set forth in a Grant agreement, the Award Value of a
Grant for an Award Period shall be equal to the product of (x) the number of
Performance Units in the applicable Grant, (y) the Financial Value of a
Performance Unit for the applicable Award Period, and (z) the applicable Harvest
Percentage, all as finally determined by the Board.  Except as provided in
Section 7, payment in respect of a Participant’s Performance Units in whatever
form specified in the Grant agreement will be settled and paid within 2 ½ months
after the end of the Award Period.

 

(d)           “Stub Period” Grants:  In addition to standard three-year Award
Period Grants, the Board may also issue “stub period” Performance Unit Grants
with Award Periods covering one or two years.

 

(e)           Number of Performance Units:  With respect to all Award Periods
ending on or prior to December 31, 2012, the Board is authorized to make Grants
of up to the number of Performance Units specified below:

 

Award Period

 

Performance Units

 

2010-2012

 

8,195

 

 

6.              Termination of Employment:  Except as set forth in Section 7 or
otherwise in a Grant agreement, a Participant shall immediately forfeit all
outstanding Grants upon any termination of employment with the Company and its
subsidiaries, and, if applicable, any termination of a Related Employment
assignment, prior to the end of the Award Period with respect to which such
Grants relate.

 

7.              Change in Control:

 

(a)   If a Qualifying Termination Event occurs with respect to a Participant
within 24 months after a Change in Control, then each Grant of Performance Units
made to a Participant prior to the Change of Control with respect to which the
payment of Award Value has not been made as of such Qualifying Termination Event
shall be canceled and such Participant shall be entitled to receive in respect
of each such canceled Grant a payment equal to the Participant’s Pro Rata
Portion of the Financial Value of the Performance Units determined as follows: 
(i) Financial Value of the Performance Units shall be calculated from the
beginning of the Award Period through the Change in Control based on actual Net
EROC for such period as determined by the Board of Holdings immediately prior to
the Change in Control, (ii) Financial Value of the Performance Units shall be
calculated from the Change in Control through the date of the Qualifying
Termination Event based on actual Net EROC for such period as determined in good
faith by the post-Change in Control Board of Holdings, and (iii) Financial Value
of the Performance Units shall be calculated from the Qualifying Termination
Event through the end of the Award Period based on the target annual Net EROC
for the Grant (as determined by the Board at the time of the applicable Grant),
in each case using the reassessed Franchise Value Multiple as determined by the
Board immediately prior to the Change in Control.  Such payment shall be made
within 2 ½ months of the Qualifying Termination Event.  The Harvest Percentage
for all determinations of Award Value made under this Section 7 shall be 100%.

 

“Pro Rata Portion” means a fraction, the numerator of which is the number of
whole months beginning with the start of the Award Period during which the
Participant was continuously employed by the Company or any its subsidiaries (or
in a Related Employment assignment) through the date of termination and the
denominator of which is the number of whole months in the Award Period.

 

(b)   Notwithstanding anything herein to the contrary, if, following a Change in
Control, a Participant’s employment with the Company or one of its subsidiaries
remains continuous through the end of an Award Period then the Participant shall
be paid with respect to those Grants for which he would have been paid had there
not been a Change in Control, and the Award Value of such Performance Unit
Grants shall be determined in accordance with Section 5 above.

 

--------------------------------------------------------------------------------


 

8.              Amendments or Termination:  The Board may amend, alter or
discontinue the Plan, but no amendment, alteration or discontinuation shall be
made which would impair any of the rights or obligations under any then
outstanding Grant to a Participant without such Participant’s consent; provided,
however, that the Board may amend the Plan in such manner as it deems necessary
to permit outstanding or future Grants to comply with all applicable
requirements of the Internal Revenue Code of 1986, as amended, or any successor
thereto, or other applicable laws.

 

9.              No Right to Employment or Engagement:  Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant or other
person any right to continue to be employed by, or to continue to perform
services for, the Company or any subsidiary, and the right to terminate the
employment of or performance of services by any Participant at any time and for
any reason is specifically reserved to the Company and its subsidiaries.

 

10.        Nontransferability of Grants:  A Grant shall not be transferable or
assignable by the Participant, other than as described in Section 16 of this
Plan.

 

11.        Reduction of Grants:  Notwithstanding anything to the contrary
herein, the Board, in its sole discretion (but subject to applicable law), may
reduce any amounts payable to any Participant hereunder in order to satisfy any
liabilities owed to the Company or any of its subsidiaries by the Participant.

 

12.        Claims Procedure:  In general, any claim for benefits under the Plan
shall be filed with the Board of Directors by a Participant or beneficiary.  The
Board will consider the claim promptly.

 

13.        Miscellaneous Provisions:  The Company is the sponsor and legal
obligor under the Plan and shall make all payments hereunder.  The Plan is
unfunded.  The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Plan, and the Participant’s rights to any payment
hereunder shall be no greater than the rights of the Company’s unsecured
creditors.  All references to Sections herein shall be deemed to be references
to the specified sections of this Plan.

 

14.        Taxes:  The Company and its subsidiaries shall have the right to
deduct from any payment made under the Plan any taxes required by law to be
withheld with respect to such payment.

 

15.        Choice of Law:  The Plan shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of law principles thereof.

 

16.        Designation of Beneficiary by Participant:  A Participant may name a
beneficiary to receive any payment to which he or she may be entitled in respect
of a Grant in the event of his or her death.  A Participant may change his or
her beneficiary from time to time.  If the Participant has not designated a
beneficiary, or if no designated beneficiary is living on the date on which any
amount becomes payable, that amount shall be paid to the Participant’s estate. 
Any beneficiary designation by the Participant must be in writing, signed by the
Participant, on the form prescribed by the administrator and delivered to the
administrator prior to the Participant’s death.

 

17.        Definitions:

 

Terms used in the Plan or in a Grant shall have the following meanings:

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person.

 

“After-Tax” means, with respect to any amount, (i) such amount, multiplied by
(ii) 1 minus the highest marginal tax rate for corporations applicable under the
Code.

 

“Average Deployed Capital” means, for any period, the average daily amount of
capital invested in, loaned to, or guaranteed on behalf of (including
reinsurance capital and sunk costs) the Esurance Segment by its Affiliates in
such period, as determined by the Board.

 

“Cause” means (i) an act or omission by the Participant that constitutes a
felony, (ii) willful gross negligence or willful gross misconduct by the
Participant in connection with his employment by the Company or by a subsidiary
which causes, or is likely to cause, material loss or damage or substantial
public disgrace or disrepute to the Company, (iii) the commission of any other
act or omission by the Participant involving dishonesty, disloyalty or fraud
with respect to the Company or any of its subsidiaries, or (iv) the
Participant’s substantial and repeated failure to perform duties as reasonably
directed by the executive to whom Participant directly reports.

 

--------------------------------------------------------------------------------


 

“Change in Control” shall have occurred when (i) any person or group (within the
meaning of  sections 13(d) or 14(d)2 of the Securities Exchange Act of 1934, as
amended) other than White Mountains Insurance Group, Ltd (“WTM”) or any of its
subsidiary or affiliated companies, an underwriter temporarily holding
securities of the Company in connection with a public issuance thereof, or an
employee benefit plan of the Company or its affiliates, shall become the
beneficial owner (within the meaning of rule 13d-3 under the Exchange Act) of a
greater number of shares of the then outstanding common stock of the  Company
than WTM and its subsidiary and affiliated companies, or (ii) WTM and its
subsidiary or affiliated companies are no longer the beneficial owners of at
least thirty-five percent or more of the then outstanding common stock of the
Company, or (iii) the Company has disposed of all or substantially all of the
assets of the Company to any person or group other than WTM or its subsidiary
and affiliate companies.

 

“Compensation Expenses” means (i) cash long term incentive plan awards
(including Grants made under this Plan), and (ii) appreciation on all deferred
compensation balances regardless of investment choice.

 

“Economic Combined Ratio” means, for any period, the combined ratio of the
Esurance Segment for such period determined in accordance with GAAP, adjusted to
(i) amortize insurance policy acquisition expenses over the term of such
policies and their expected renewals, and (ii) offset insurance policy
acquisition expenses with revenue received from customer referrals, in each case
as determined by the Board.

 

“Economic Net Income” means, for any period, the After-Tax net income (after all
Compensation Expenses) of the Esurance Segment for such period determined in
accordance with GAAP, adjusted to (i) standardize investment returns at the
ten-year treasury yield plus 100 basis points, and (ii) amortize policy
acquisition expenses over the term of the policy and its expected renewals, in
each case as determined by the Board.

 

“Economic Return” means, for any period, (i) Economic Net Income for such period
plus (ii) Franchise Value Added for such period.

 

“Economic Value Added” means, for any period, (i) Economic Return for such
period before Compensation Expenses minus (ii) the product of (x) Average
Deployed Capital for such period multiplied by (y) 3.85%

 

“Esurance Segment” means the Company and its subsidiaries on a consolidated
basis, together with the assets and liabilities of other direct or indirect
subsidiaries of White Mountains Insurance Group, Ltd. which are maintained in
support of the business of the Company and its subsidiaries (including, without
limitation, quota shared business and reinsurance).

 

“Franchise Value Added” means, for any period, the product, After-Tax, of (i)
the Franchise Value Multiple in effect for such period, and (ii) the excess of
the Esurance Segment’s direct written premium as of the last day in the period
over direct written premium as of the last day in the prior period, as
determined by the Board.

 

“Franchise Value Multiple” means, initially, 0.3, or such other number as is
determined by the Board in its sole discretion following any Reassessment Event.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

 

“Grant” means an offer by the Board to an executive or consultant to participate
in the Performance Unit Plan. Such Grant will specify the Award Period, the
number of Performance Units being granted, any applicable Performance Goals, the
method for judging attainment of the Performance Goals, and other relevant terms
applicable to such Grant.

 

“Net EROC” initially means, for any period, a fraction (which may be greater
than or less than one), the numerator of which is the Economic Return for such
period and the denominator of which is the Average Deployed Capital for such
period.

 

“Participant” means a recipient of a Grant that has not otherwise been
rescinded, forfeited or settled.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Plan” means this Esurance Holdings, Inc. Performance Unit Plan as amended from
time to time.

 

“Qualifying Termination Event” means, with respect to a Participant, a
Termination Without Cause or a Constructive Termination, as defined below.

 

--------------------------------------------------------------------------------


 

a.     Termination Without Cause: An involuntary termination of the
Participant’s employment with the Company or its subsidiaries, or from Related
Employment by such employer, other than (i) due to the Participant’s death or
disability (as defined by the board of directors of the relevant employer), or
(ii) for Cause.  A transfer of a Participant’s employment to a Related
Employment assignment shall not be considered a Termination without Cause
hereunder.  Notwithstanding anything herein to the contrary, an involuntary
termination of a Participant’s employment with the Company or its subsidiaries
due solely to the consummation of a corporate transaction described in the
definition of Change in Control shall not be deemed to be a “Termination Without
Cause” if the Participant is employed by the acquiror or one of its Affiliates
and the acquiror or one of its Affiliates formally assumes the Company’s
obligations under this Plan or places the Participant in a similar or like plan
with no diminution of the value of the awards granted.

 

b.     Constructive Termination.  A termination of employment with an employer
in the Company or its subsidiaries, or from a Related Employment assignment, at
the initiative of the Participant that the Participant declares, by prior
written notice delivered to the Secretary of the Company or Related Employer (as
applicable), to be a Constructive Termination by the Company or such Related
Employer and which follows (i) a material decrease in his or her base salary or
(ii) a material diminution in the authority, duties or responsibilities of his
or her position as a result of which the Participant determines in good faith
that he or she cannot continue to carry out his/her job in substantially the
same manner as it was intended to be carried out immediately before such
diminution.  Notwithstanding anything herein to the contrary, a Constructive
Termination shall not occur until and unless the Participant provides such prior
written notice within 90 days of the initial occurrence of the condition giving
rise to the declaration of Constructive Termination and 30 days have elapsed
from the date the Company or Related Employer receives such written notice from
the Participant and, during that period, the Company or Related employer fails
to cure, or cause to be cured, the condition serving as the basis on which the
declaration of Constructive Termination is given.

 

“Reassessment Event” means one or more events, transactions, facts or
circumstances affecting the business of the Esurance Segment which the Board in
its sole discretion believes justifies a change to the Franchise Value Multiple,
but which in any event shall include any Change in Control.

 

“Related Employer” means an employer with respect to any Related Employment.

 

“Related Employment” means the employment of a Participant by an employer other
than the Company or any of its subsidiaries, where (i) such employment is
undertaken by the Participant at the request of the Company, and (ii) such
employment is recognized by the Board, in its sole discretion, as Related
Employment for purposes of this Plan.

 

18.        Effective Date of the Plan:  The Plan shall be effective as of
January 1, 2010.

 

[Signature Page Follows]

 

IN WITNESS WHEREOF, Esurance Holdings, Inc. has caused this Plan to be executed
this 29th day of April, 2010.

 

 

 

ESURANCE HOLDINGS, INC.

 

 

 

 

By:

/s/ Gary C. Tolman

 

 

Name

Gary C. Tolman

 

 

Its:

President & CEO

 

 

--------------------------------------------------------------------------------